133 F.3d 929
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Neal BAIN, Defendant-Appellant.
No. 97-10147.
United States Court of Appeals, Ninth Circuit.
Submitted December 15, 1997.**Decided Dec. 19, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Neal Bain, a federal prisoner, appeals his conviction fcllowing a conditional guilty plea to armed bank robbery in violation of 18 U.S.C. § 2113(a) & (d).  Bain contends the district court erred in denying his motion to suppress evidence seized following a warrantless search of a bag carried by Bain.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review motions to suppress de novo, see United States v. Flippin, 924 F.2d 163, 164 (9th Cir.1991), and we affirm.


3
Bain contends the district court erred by denying his motion to suppress evidence seized from the bag removed from his shoulder at the time he was stopped.  He argues that in opening the bag, the officer exceeded the permissible bounds of a stop under Terry v. Ohio, 392 U.S. 1, 30 (1968).  We disagree.  Because the officer had reason to believe that the Iiag contained the firearm used in the balk robbery, the search of he bag was reasonable.  See Flippin, 924 F.2d at 167 (officer's immediate seizure and opening of a bag reasonable where officer had reason to believe that bag may contain a weapon).  Accordingly the district court did not err in denying Bain's suppression motion.


4
AFFIRMED.



**
 The panel unanimously finds t:his case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3